            Case 4:18-cv-07553-PJH Document 215 Filed 12/11/20 Page 1 of 6



 1    Jeremy Pasternak, State Bar No. 181618
      jdp@pasternaklaw.com
 2    Deanna Maxfield, State Bar No. 291913
 3    dm@pasternaklaw.com
      LAW OFFICES OF JEREMY PASTERNAK
 4    354 Pine Street, 5th Floor
      San Francisco, California 94104
 5    Tel: (415) 376-1710
      Fax: (415) 693-0393
 6

 7    Joshua Konecky, SBN 182897
      jkonecky@schneiderwallace.com
 8    Leslie L. Joyner, SBN262705
      ljoyner@schneiderwallace.com
 9    Nathan Piller, SBN 300569
      npiller@schneiderwallace.com
10
      SCHNEIDER WALLACE COTTRELL
11    KONECKY LLP
      2000 Powell Street, Suite 1400
12    San Francisco, California 94104
      Telephone: (415) 421-7100
13    Facsimile: (415) 421-7105
14
      Attorneys for Plaintiffs
15
      Additional Counsel Listed on Next Page
16
                                 IN THE UNITED STATES DISTRICT COURT
17
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
     HERMAN OVERPECK, KEVIN STERLING, Case No. 4:18-cv-07553-PJH
19   and SHANNON SOBASZCIEWICZ,
     individually and on behalf of all other similarly   JOINT STIPULATION REGARDING
20   situated, and as a proxy of the State of California FURTHER BRIEFING ON MJOP BY
     on behalf of aggrieved employees,                   DEFENDANT BONDZ, INC.;
21                                                       ORDER
                     Plaintiffs,
22
             vs.
23
     FEDEX CORPORATION; FEDEX GROUND
24   PACKAGE SYSTEM, INC.; BONDZ, INC.;
     G2 LOGISTICS, INC.; DOURADO
25   TRANSPORT INC.; DANE LOGISTICS,
     INC.; SMART CHOICE ENTERPRISE;
26   SOUMIR INC.; TURNER HOLDINGS; TSS
     MANAGEMENT, INC.; A.D. SOSA
27   INCORPORATED; MRD TRANSPORTS,
     INC.; JJ&L TRUCKING INC.,
28
                     Defendants.
                                                      -1-                             4:18-cv-07553-PJH
                            JOINT STIPULATION REGARDING FURTHER BRIEFING ON MJOP BY
                                              DEFENDANT BONDZ, INC.
     FP 39280959.3
              Case 4:18-cv-07553-PJH Document 215 Filed 12/11/20 Page 2 of 6



        1     Brandy T. Cody, State Bar No. 196923
              Email: bcody@fisherphillips.com
        2     Christopher M. Ahearn, State Bar No. 239089
              Email: cahearn@fisherphillips.com
        3     Sean F. Daley, State Bar No. 272493
        4     Email: sdaley@fisherphillips.com
              FISHER & PHILLIPS LLP
        5     2050 Main St., Suite 1000
              Irvine, California 92614
        6     Telephone (949) 851-2424
              Facsimile (949) 851-0152
        7

        8     Attorneys for Defendant FedEx Ground Package System, Inc.

        9     Barak J. Babcock
              Stephanie A. Stroup
      10      FEDERAL EXPRESS CORPORATION
              3620 Hacks Cross Road, Building B – 3rd Floor
      11      Memphis, TN 38125
      12      Ph: (901) 434-8523
              Fx: (901) 492-9930
      13      Email: barak.babcock@fedex.com
              Email: sastroup@fedex.com
      14
              Attorneys for Defendant FedEx Corporation
      15

      16      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
              Morgan P. Forsey. Cal Bar No. 241207
      17      Lucky Meinz, Cal. Bar No. 260632
              Peter Y. Lee, Cal. Bar No. 318853
      18      Four Embarcadero Center, 17th Floor
              San Francisco, California 94111
      19
              Telephone: 415-434-9100
      20      Facsimile: 415-434-3947
              Email: mforsey@sheppardmullin.com
      21      Email: lmeinz@sheppardmullin.com
              Email: plee@sheppardmullin.com
      22
              Nora K. Stilestein, Cal. Bar No. 280692
      23
              Y. Douglas Yang, Cal. Bar No. 307550
      24      333 South Hope Street, 43rd Floor
              Los Angeles, California 90071-1422
      25      Telephone: 213.620.1780
              Facsimile: 213.620.1398
      26      Email: nstilestein@sheppardmullin.com
      27      Email: dyang@sheppardmullin.com

      28      Attorney for Defendant Bondz, Inc.
                                                            -2-                             4:18-cv-07553-PJH
                                  JOINT STIPULATION REGARDING FURTHER BRIEFING ON MJOP BY
                                                    DEFENDANT BONDZ, INC.
19674.0245   FP 39280959.3
               Case 4:18-cv-07553-PJH Document 215 Filed 12/11/20 Page 3 of 6



        1            Plaintiffs Herman Overpeck, Kevin Sterling, and Shannon Sobaszciewicz (hereinafter

        2    collectively, “Plaintiffs’), and Defendants FedEx Ground Package System, Inc. (hereinafter,

        3    “FedEx Ground”), FedEx Corporation, and Bondz, Inc. (hereinafter, “Bondz”) (hereinafter

        4    collectively, the “Parties”) hereby stipulate as follows pursuant to Rule 7-12 of the Civil Local

        5    Rules of this Court.

        6            On November 25, 2020, Bondz filed a motion for judgment on the pleadings (ECF No.

        7    197) (hereinafter, the “MJOP”). A hearing is currently set for December 30, 2020.

        8            Defendants FedEx Ground and FedEx Corporation wish to oppose this motion, including

        9    on the ground that the Court has already deemed Bondz, Inc. to be a necessary party pursuant to

      10     Rule 19 of the Federal Rules of Civil Procedure, pursuant to a motion by FedEx Ground.

      11             Oppositions to the MJOP are currently due December 9, 2020, and replies are due

      12     December 16, 2020. But, due to the fact that the MJOP was filed immediately prior to the

      13     Thanksgiving holiday, the Parties stipulate that some additional time should be provided for

      14     oppositions and replies.

      15             The Parties stipulate that FedEx Ground and/or FedEx Corporation should be permitted

      16     to file and serve an opposition to the MJOP by December 11, 2020. Should FedEx Ground file

      17     its own opposition and should FedEx Corporation wish to join in such opposition, FedEx

      18     Corporation may do so by December 14, 2020 by filing a statement of joinder unaccompanied

      19     by any briefing.

      20     ///

      21     ///

      22     ///

      23     ///

      24     ///

      25     ///

      26     ///

      27     ///

      28     ///
                                                             -3-                            4:18-cv-07553-PJH
                                    ORDER RE JOINT STIPULATION REGARDING FURTHER BRIEFING
                                               ON MJOP BY DEFENDANT BONDZ, INC.
19674.0245   FP 39280959.3
              Case 4:18-cv-07553-PJH Document 215 Filed 12/11/20 Page 4 of 6



        1            The Parties further stipulate that in light of the extension of time FedEx Ground and

        2    FedEx Corporation would be afforded to file an Opposition, Bondz, Inc. and the Plaintiffs should

        3    be permitted to file a reply to any such opposition, by December 21, 2020.

        4            IT IS SO JOINTLY STIPULATED.

        5
                     Respectfully submitted,
        6

        7
               Dated: December 7, 2020                    SCHNEIDER WALLACE COTTRELL
        8                                                 KONECKY LLP
        9

      10                                          By:     /s/ Nathan Piller
                                                          NATHAN PILLER
      11                                                  Attorneys for Plaintiffs

      12
              Dated: December 7, 2020                     FISHER PHILLIPS LLP
      13

      14
                                                  By:     /s/ Christopher M. Ahearn
      15                                                  CHRISTOPHER M. AHEARN
                                                          Attorneys for Defendant FedEx Ground Package
      16                                                  System, Inc.

      17                                                  FEDEX CORPORATION

      18
              Dated: December 7, 2020             By:     /s/ Barak J. Babcock
      19                                                  Barak J. Babcock
      20                                                  Stephanie A. Stroup
                                                          Attorney for Defendant FedEx Corporation
      21

      22      Dated: December 7, 2020                     SHEPPARD,  MULLIN,               RICHTER             &
                                                          HAMPTON LLP
      23

      24
                                                  By:     /s/ Y. Douglas Yang
      25                                                  Morgan P. Forsey
                                                          Lucky Meinz
      26                                                  Peter Lee
                                                          Nora K. Stilestein
      27
                                                          Y. Douglas Yang
      28                                                  Attorneys for Defendant Bondz, Inc.
                                                            -4-                            4:18-cv-07553-PJH
                                   ORDER RE JOINT STIPULATION REGARDING FURTHER BRIEFING
                                              ON MJOP BY DEFENDANT BONDZ, INC.
19674.0245   FP 39280959.3
              Case 4:18-cv-07553-PJH Document 215 Filed 12/11/20 Page 5 of 6



        1                                  DECLARATION OF CONSENT

        2            Pursuant to Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of perjury

        3    that concurrence in the filing of the document has been obtained from each of the other

        4    Signatories.

        5

        6    DATED: December 7, 2020                           /s/ Christopher M. Ahearn
                                                           CHRISTOPHER M. AHEARN
        7

        8

        9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
                                                             -5-                            4:18-cv-07553-PJH
                                    ORDER RE JOINT STIPULATION REGARDING FURTHER BRIEFING
                                               ON MJOP BY DEFENDANT BONDZ, INC.
19674.0245   FP 39280959.3
              Case 4:18-cv-07553-PJH Document 215 Filed 12/11/20 Page 6 of 6



        1                                                   ORDER

        2            Based on the Parties’ stipulation, and good cause appearing therefor, IT IS ORDERED

        3    that:

        4            Defendants FedEx Ground and/or FedEx Corporation may file an opposition to the

        5    Motion for Judgment on the Pleadings filed by Defendant Bondz, Inc. on November 25, 2020

        6    (ECF No. 197), on or before December 11, 2020. Should FedEx Ground file its own opposition

        7    and should FedEx Corporation wish to join in such opposition, FedEx Corporation may do so by

        8    December 14, 2020 by filing a statement of joinder unaccompanied by any briefing.

        9            In light of the extension of time FedEx Ground and FedEx Corporation are hereby

      10     afforded to file an Opposition, Bondz, Inc. and the Plaintiffs may file and serve a reply to any
                                                                             ISTRIC
      11     such opposition, on or before December 21, 2020.           TES D      TC
                                                                      TA




                                                                                            O
                                                                  S
      12             IT IS SO ORDERED.




                                                                                             U
                                                                ED




                                                                                              RT
                                                                                     DERED
                                                            UNIT

                                                                             O OR
      13
                                                                     IT IS S




                                                                                                    R NIA
      14     DATED: 12/11/2020                            _____________________________________
                                                          HON. PHYLLIS J. HAMILTON                  n
      15                                                                                J . Hamilto
                                                            NO




                                                                             h y
                                                          United StatesdDistrict ll i s
                                                                                   Judge
                                                                     Ju ge P




                                                                                                    FO
      16
                                                              RT




                                                                                                LI
                                                                     ER
                                                                  H




                                                                                            A
      17
                                                                          N                     C
                                                                                            F
                                                                              D IS T IC T O
      18                                                                            R
      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
                                                            -6-                             4:18-cv-07553-PJH
                                   ORDER RE JOINT STIPULATION REGARDING FURTHER BRIEFING
                                              ON MJOP BY DEFENDANT BONDZ, INC.
19674.0245   FP 39280959.3
